DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
1. 	In the preliminary amendment filed August 26, 2019, claims 20, 21, and 31 are canceled.  Now claims 1-19 and 22-30 remain pending.



Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-19 and 22-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

4.	Claims 1-19 and 22-30 are directed to facilitating clinical planning and risk management, which is considered certain methods of organizing human activity (including marketing or sales activities or behaviors; business relations).  A concept considered to be certain methods of organizing human activity falls within a subject matter grouping of abstract ideas which the Courts have considered ineligible (certain methods of organizing human activity). The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
            Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, Claims 1-11 and 22-30 are directed to method including at least one step and claims 12-19 are directed to a system with at least one processor.  Accordingly, the claims fall within the four statutory categories of inventions (process and manufacture) and will be further analyzed under step 2 of the Alice/Mayo framework:
Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.

Regarding representative independent claim 1, the claim sets forth a method, comprising:
receiving patient data, the patient data being associated with a plurality of patients;
storing the patient data;
receiving a user-defined predictive outcome over the network;
creating a dataset for predictive model generation from the patient data;
generating a predictive model by analyzing the dataset based on the user-defined predictive outcome; and
generating display data representing the user-defined predictive outcome for a new patient.  

The above-recited limitations set forth an arrangement where information is received regarding a patient.  These actions, when considered both individually and as a whole are directed to actions that facilitate acquiring information/data with regard to clinical reporting based on the user input with regard to a patient.  This arrangement amounts to both behaviors and business relations.  Such concepts have been considered ineligible methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).


The independent claims do recite additional limitations:  
	A server
	A network
A memory
A processor
A graphical user interface
		
These additional elements, considered both individually and as an ordered combination, do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  The elements are recited with a high degree of generality, and the specification sets forth the general-purpose nature of the technologies required to implement the invention (emphasis added): 
[0043] The servers 100 can be communicatively connected to one or more client devices 200 over a network. As described above, this disclosure contemplates that the networks are any suitable communication network, and the servers 100 and client devices 200 can be coupled to the networks through one or more communication links, which can be any suitable communication link. Optionally, the client devices 200 can be a smart phone, tablet computer, laptop computer, desktop computer, or other computing device. For example, this disclosure contemplates that each client device 200 can be a computing devices as described with regard to FIG. 3 (e.g., computing device 300). The client devices 200 can include a display configured for displaying a user interface.
particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.

Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea).  In the instant case, the additional elements (recited above) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  Receiving or transmitting data over a network have been repeatedly considered well-understood, routine, and conventional activity by the Courts (See MPEP 2106.05(d)).   Additionally, the Examiner again directs applicant to 
           The independent claims 12 and 22 and the dependent claims merely represent embellishments to the abstract idea and do not confer eligibility on the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-5 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication Number 2015/0088471, Soto, et al., hereinafter Soto.
7.	Regarding claim 1, Soto discloses a method, comprising:
	receiving, at a server, patient data over a network, the patient data being associated with a plurality of patients, (page 5, para. 43, these values are obtained by instructions to processor 110 to run a regression analysis on data obtained from a database 140, which may be a local database stored in computer 104 or a database accessible via a network such as network and page 7, para. 61, data for patients can either be entered de novo or retrieved from a patient information system);

	receiving, at the server, a user-defined predictive outcome over the network, (page 6, para. 58, Parameters are identified that are used in a prediction formula. New parameters can be created de novo or selected from an existing parameter library (thereby allowing for standardization of parameter definitions across all models));
	creating, using the server, a dataset for predictive model generation from the patient data, (page 6, para. 48, collected model parameters (i.e., user inputs) are serialized into a Predictor Vector);
	generating, using the server, a predictive model by analyzing the dataset based on the user-defined predictive outcome, (abstract providing decision support includes using a programmed computer to input a regression model specification, and to repeat the input a plurality of times to obtain and store a plurality of regression model specifications, and page 6, para. 48, collected model parameters (i.e., user inputs) are serialized into a Predictor Vector); and
	generating, using the server, display data representing the user-defined predictive outcome for a new patient, (Fig. 7, page 2, para. 25, More generally, computer network 100 is useful in many varied contexts in which statistical regression models can be used to predict outcomes. To 
8.	Regarding claim 2, Soto discloses the method of claim 1 as described above.  Soto further discloses wherein the display data representing the user-defined predictive outcome for the new patient comprises a binary outcome plotted as a function of a continuous variable, (page 5, para. 46, For example, if one model requires "Age" as a continuous variable, and another model requires "Age less than 65" as a binary variable, some configurations of the present invention will not render the second parameter (i.e., "Age less than 65") for input, because it is redundant. Instead, these configurations automatically calculate the value of "Age less than 65" based upon the supplied "Age" value. (In this example, "Age less than 65" is input as a mathematical or other type of expression from which its dependence upon "Age" can be determined rather than as a separate, independent binary variable when the model is defined, so that its dependence upon the variable "Age" can be recognized.)).
9.	Regarding claim 3, Soto discloses the method of claim 1 as described above.  Soto further discloses further comprising displaying, at a graphical user interface (GUI) of a client device, the display data representing the user-defined predictive outcome for 
10.    Regarding claim 4, Soto discloses the method of claim 1 as described above.  Soto further discloses wherein the patient data is received at the server using an application program interface (API) configured to interface with respective electronic medical records (EMRs) associated with the plurality of patients, (page 6, para. 58, Parameters are identified that are used in a prediction formula).
11.	Regarding claim 5, Soto discloses the method of claim 1 as described above.  Soto further discloses wherein the patient data is received at the server via respective applications running on respective client devices associated with the plurality of patients, (page 5, para. 43, data obtained from a database 140, which may be a local database stored in computer 104 or a database accessible via a network such as network 113. A list comprising the outcome, associated coefficients and accepted names, types, and/or limits for variables are stored in a memory (e.g., memory 106, a secondary storage unit, or even a register of the processor) of server computer 106 for later use at step 212.
12.	Regarding claim 7, Soto discloses the method of claim 1 as described above.  Soto further discloses wherein creating the dataset for predictive model generation from the patient data using the server comprises creating and appending one or more output vectors to elements of the patient data, (page 5, para. 46, The elimination of redundant requests for variables (i.e., requesting the same variable more than once when a plurality of stored regression model 
13.	Regarding claim 8, Soto discloses the method of claim 1 as described above.  Soto further discloses wherein analyzing the dataset based on the user-defined predictive outcome comprises performing a statistical analysis of the patient data, (page 3, para. 34, A Visual Model Editor (VME) is used in some configurations of the present invention to provide the visual selection of parametric regression model forms. A VME is a software application or module that provides a user with a graphical user interface (GUI) that allows the user to build, edit, and visualize statistical models).

15.	Regarding claim 10, Soto discloses the method of claim 1 as described above.  Soto further discloses further comprising:
	receiving, at the server, an actual outcome associated with the new patient, (pages 5-6, para. 47, results of the selected regression model specifications are displayed. An example of such a display is shown in FIG. 10. The displayed results can also include a representation of a statistical range, such as a visual representation in some configurations.); and
	updating, using the server, the patient data to include the actual outcome associated with the new patient, (pages 5-6, para. 47, The server module accepts the collected variable data at 310 (which may also include an identification of a person or object to which the variables apply) and runs the selected regression model specifications. At step 312, results of the selected regression model specifications are displayed. An example of such a display is shown in FIG. 10. The displayed results can also include a representation of a statistical range, such 
16.	Regarding claim 11, Soto discloses the method of claims 1 and 10 as described above.  Soto further discloses further comprising regenerating, using the server, the predictive model, (pages 5-6, para. 47, the server module displays a request or requests for variables that correspond to the selected regression model specifications. An example of such a displayed request is shown in FIG. 9. The server module accepts the collected variable data at 310 (which may also include an identification of a person or object to which the variables apply) and runs the selected regression model specifications. At step 312, results of the selected regression model specifications are displayed.).

17.	Claims 22-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication Number 2014/0180024, Stivoric, et al., hereinafter Stivoric.
18.	Regarding claim 22, Stivoric discloses a method, comprising:

	using the patient-specific parameter, creating or updating a risk based model for clinical planning or management, (page 16, para. 138, The Platform and/or analysis layer may be used for predicting. In an embodiment the Platform and/or analysis layer may be used to predict the success of research programs, success of projects, success of business initiatives, future disease states, page 18, para. 151, The Platform may perform lifeotype-based risk calculation in disease management to prevent or manage a disease, such as heart disease, page 19, para. 156, The marker may be a marker related to the risk of lung cancer, such as consuming vegetables. The marker may be related to certain proteins and indicate information regarding exercise, diabetes, bone density).
19.	Regarding claim 23, Stivoric discloses the method of claim 22 as described above.  Stivoric further discloses further comprising generating a patient-specific risk metric using the risk based model, (page 18, para. 151, The Platform may perform lifeotype-based risk calculation in disease management to prevent or manage a disease, such as heart disease). 	
20.	Regarding claim 24, Stivoric discloses the method of claims 22 and 23 as described above.  Stivoric further discloses wherein the patient-specific risk metric comprises a unique synthetic risk metric based on a plurality of risk factors, (page 18, para. 151, The Platform may perform lifeotype-based risk 
21.	Regarding claim 25, Stivoric discloses the method of claims 22 and 23 as described above.  Stivoric further discloses wherein the patient-specific risk metric comprises a unique synthetic risk metric based on a customized set of risk factors, (page 18, para. 151, The Platform may perform lifeotype-based risk calculation in disease management to prevent or manage a disease, such as heart disease, page 19, para. 156, The marker may be a marker related to the risk of lung cancer, such as consuming vegetables. The marker may be related to certain proteins and indicate information regarding exercise, diabetes, bone density).
22.	Regarding claim 26, Stivoric discloses the method of claim 22 as described above.  Stivoric further discloses wherein the patient-specific risk metric comprises a unique synthetic risk metric based on a customized set of risk factors, (page 18, para. 151, The Platform may perform lifeotype-based risk calculation in disease management to prevent or manage a disease, such as heart disease, page 19, para. 156, The marker may be a marker related to the risk of lung cancer, such as consuming vegetables. The marker may be related to certain proteins and indicate information regarding exercise, diabetes, bone density).
23.	Regarding claim 27, Stivoric discloses the method of claim 22 as described above.  Stivoric further discloses wherein the risk based model comprises a progression of a condition or risk over time, (page 16, para. 138, The Platform and/or analysis layer may be used for predicting. In an embodiment the Platform and/or analysis layer may be used to predict the success of research programs, success of projects, success of business initiatives, future disease states, page 18, para. 151, The Platform may perform lifeotype-based risk calculation in disease management to prevent or manage a disease, such as heart disease).
24.	Regarding claim 28, Stivoric discloses the method of claims 22 and 27 as described above.  Stivoric further discloses further comprising estimating an optimal time for an intervention based on the risk based model, (page 12, para. 113, The platform may also be used to identify certain other events or interventions that happened to certain subgroups of the group of individuals, and page 15, para. 131, The next step may be determining if there are patterns in the derived data that can be discovered through human intervention and description, automatic discovery by a computer or both). 
25.	Regarding claim 29, Stivoric discloses the method of claim 22 as described above.  Stivoric further discloses wherein the patient-specific parameter comprises at least one of force, orientation, position, temperature, wear, loosening, range of motion, or combinations thereof, (page 12, para. 108, Contextual data may be a subset of environmental data, such as temperature near the body. Environmental data may include information about the environment the body is in, such as ambient temperature).	
. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
27.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

28.	Claims 6 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication Number 2015/0088471, Soto, et al., hereinafter Soto in view of United States Patent Application Publication Number 2014/0180024, Stivoric, et al., hereinafter Stivoric.
29.	Regarding claim 6, Soto discloses the method of claim 1 as described above.  Soto does not explicitly disclose wherein the patient data is received at the server via a navigation system, a wearable device, a smart implant, or a smart surgical tool.
	However, Stivoric teaches wherein the patient data is received at the server via a navigation system, a wearable device, a smart implant, or a smart surgical tool, (page 5, para. 63, The data bits may related to genetic markers, diagnoses, plans for therapy, sensed data regarding physical activity, such as from a wearable device, energy expenditure, nutritional data and the like.).	

30.	Claims 12-19, these claims are rejected for the same reasons as set forth with regard to claims 1-11 above.  Soto further discloses a server, a network, a memory, and a processor, (page 1, para. 11, the present invention provides a computer network that includes a server computer and a server module. The server computer includes a processor and a memory. The computer network also includes a first client computer, not necessarily different from the server computer. The first client computer includes a first user display device, a first user input device, and a client module. The computer network also includes a second client computer, not necessarily different from the first client computer or the server computer.).
At the time of Applicant's filed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Soto with the teaching of Stivoric. As suggested by Stivoric, one would have been motivated to include this feature to obtain data using a wearable device to analyze a user’s lifestyle, (Stivoric, pages 1-2, para. 11), to modify the method of Soto with the teaching of Stivoric.




Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber A. Misiaszek whose telephone number is (571) 270-1362.  The examiner can normally be reached on M-Th 7:30-5, F 7:30-4, every other Friday Off. 

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) computer-accessible medium. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR computer-accessible medium, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR computer-accessible medium, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information computer-accessible medium, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.